DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 26-38 in the reply filed on October 26, 2021 is acknowledged.  Claims 1-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The traversal is on the grounds that “the claims, at least as independent claims 1 and 26 are presently set forth herein, are linked to form a single general invention concept and therefore, indeed have unity of invention” because “a special technical feature of the fine hollow protrusion including a rise portion rising in the shape of a convex curve toward the hollow interior portion of the fine hollow protrusion at a peripheral edge of the opening portion” is recited in both independent claims 1 and 26 (Remarks, Page 1). This is not found persuasive because the analysis of the independent claims for Unity of Invention is based on the claims as originally presented. In the originally presented claims filed 09/28/18, Group I (claims 1-25) and Group II (claims 26-38) required the same technical feature of a fine hollow protruding tool including a fine hollow protrusion having an opening portion arranged at a position offset from a center of a tip portion of the fine hollow protrusion, and penetrates a hollow interior portion of the fine hollow protrusion. This technical feature is not a special technical feature as it did not make a contribution over the prior art in view of Sawada et al. (JP 2002-172169), see Requirement for Restriction/Election mailed 09/23/21. The argument that the presently amended independent claims now both recite a more specific, different technical feature than what was presented in the original claims is therefore not applicable to the requirement for restriction.   
 (bevel opening 172) arranged at a position offset from a center of a tip portion (tip 164) of the fine hollow protrusion (Figure 7), and penetrates a hollow interior portion (hollow channel 170) of the fine hollow protrusion (Figure 7); and the fine hollow protrusion includes a rising portion (second bevel face 146) rising in the shape of a convex curve toward the hollow interior portion of the fine hollow protrusion at a peripheral edge of the opening portion (“the second bevel face 146 optionally may comprise a portion having a chamfer (i.e., a radius of curvature), as shown in FIG. 7.” [0047]).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fine hollow protrusion has a plurality of the opening portions at positions offset from the center of the tip portion” as recited in claim 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11W in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 26 is objected to because there is a lack of antecedent basis for “the shape of a convex curve” in line 6. Appropriate correction is required. 
Claim 28 is objected to because there appears to be a typographical error regarding “1 to 500 pm” as opposed to “1 to 500 µm” in line 2 (see original claims filed 09/28/18).  Appropriate correction is required.
Claim 29 is objected to because there appears to be a typographical error regarding “0.7 to 200000 pm2” as opposed to “0.7 to 200000 µm2” in line 2 (see original claims filed 09/28/18).  Appropriate correction is required.
Claim 36 is objected to because there is a lack of antecedent basis for “the base portion” in line 3. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-27 and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmers et al. (WO 2015/009524, IDS 09/28/18 Cite No. 20).
fine hollow protruding tool (article 100; Figure 1) including a fine hollow protrusion (microneedles 160/260; Figure 7) having an opening portion (bevel opening 172) wherein the opening portion is arranged at a position offset from a center of a tip portion (tip 164) of the fine hollow protrusion (Figure 7, noted that the claim requires that the opening is offset from the center of the tip portion as opposed to offset from the center of the fine hollow protrusion itself), and penetrates a hollow interior portion (hollow channel 170) of the fine hollow protrusion (Figure 7); and the fine hollow protrusion includes a rising portion (second bevel face 146) rising in the shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion (“the second bevel face 146 optionally may comprise a portion having a chamfer (i.e., a radius of curvature), as shown in FIG. 7.” [0047]).

Regarding claim 27, Simmers teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protrusion has a projecting height that is from 0.01 to 10 mm (“overall height of each microneedle is about 400 .mu.m to about 3000 .mu.m.” [0068], 0.4-3 mm, falling within the claimed range).

Regarding claim 30, Simmers teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protrusion rises from a sheet-like basal member (unitary substrate 110), and a basal-side opening portion (at base 162; Figure 7) is provided on a face (first side 112), which is an opposite face that the fine hollow protrusion is formed, of the basal member (“The article 100 comprises a unitary substrate 110 having a first side 112 from which the microneedles 160 extend” [0039; Figure 1]).

Regarding claim 31, Simmers teaches the fine hollow protruding tool according to claim 30, wherein the basal-side opening portion has an opening area that is from 0.007 to 20 mm2 wherein the hollow channel 170 has the same diameter at base 162, see Figure 7, and an area of 0.000075-0.032 mm2 overlaps within the claimed range).

Regarding claim 32, Simmers teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protruding tool is a microneedle array (article 100; “the hollow microneedles can be arranged in an array” [0039]; Figure 1) in which a plurality of the fine hollow protrusions (microneedles 160/260) are arranged on an upper face (first side 112) of a sheet-like basal member (unitary substrate 110) in such a manner that the fine hollow protrusions are aligned in each of a longitudinal direction and a lateral direction (Figure 1).

Regarding claim 33, Simmers teaches the fine hollow protruding tool according to claim 32, wherein a center-to-center distance in each of the longitudinal direction and the lateral direction of the fine hollow protrusions which are adjacent to each other is uniform (Figure 1; “The spacing between neighboring microneedles was about 2 mm (as measured from tip to tip)” [0114]).

Regarding claim 34, Simmers teaches the fine hollow protruding tool according to claim 33, wherein a center-to-center distance of the fine hollow protrusions which are adjacent to each other in the longitudinal direction is from 0.01 to 10 mm (Figure 1; “The spacing between neighboring microneedles was about 2 mm (as measured from tip to tip)” [0114]).

Regarding claim 35, Simmers teaches the fine hollow protruding tool according to claim 33, wherein a center-to-center distance of the fine hollow protrusions which are adjacent to 0.01 to 10 mm (Figure 1; “The spacing between neighboring microneedles was about 2 mm (as measured from tip to tip)” [0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Simmers et al. (WO 2015/009524, IDS 09/28/18 Cite No. 20) in view of Eriksson (USPN 5697901).
Regarding claim 28, modified Simmers teaches the fine hollow protruding tool according to claim 26. Modified Simmers fails to explicitly teach the fine hollow protrusion has a tip diameter that is from 1 to 500 pm [µm]. Eriksson teaches a fine hollow protruding tool (microneedle delivery device 10) including a fine hollow protrusion (microneedle 12) having an opening portion arranged at a position offset from a center of a tip portion (beveled tip 14; “If hollow needles are used, the hollow center should terminate to the side, rather than the bottom, of the tip 14, as is shown in FIG. 2” [Col 5, line 42]), wherein the fine hollow protrusion has a tip diameter that is from 1 to 500 µm (“The beveled tip 14 tapers to a zero diameter along the 2 mm closest to the tip; at 100 microns from the tip, the diameter is about 60 microns, while at 50 microns from the tip, the diameter is about 35 microns” [Col 5, lines 31-34]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tip portion of the fine hollow protrusion of Simmers to have a tip diameter 

Regarding claim 29, modified Simmers teaches the fine hollow protruding tool according to claim 28, wherein the opening portion has an opening area that is from 0.7 to 200000 pm2 [µm2] (opening 172 is an ellipse, see Figure 7. The ellipse has a minor axis and minimum major axis corresponding to the diameter of the hollow channel of 10-200 µm (“a hollow channel extending through each of the microneedles has a diameter, proximate the tip of the microneedle, of about 10 .mu.m to about 200 .mu.m.” [0068]). The ellipse has a maximum major axis corresponding to the total height of the microneedle of 400-3000 µm (“overall height of each microneedle is about 400 .mu.m to about 3000 .mu.m.” [0068]). Based on this, the opening has a minimum opening area of about 78.5 µm2 and a maximum opening area of about 471000 µm2, overlapping the claimed range for the opening area). 

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Simmers et al. (WO 2015/009524, IDS 09/28/18 Cite No. 20) in view of Fischer (US 2009/0234322).
Regarding claims 36 and 37, modified Simmer teaches the fine hollow protruding tool according to claim 26. Modified Simmer fails to explicitly teach wherein the opening portion is arranged at a position offset from the tip portion of the fine hollow protrusion, in a direction toward the base portion, by 2% or greater than a height of the fine hollow protrusion and wherein the opening portion is arranged at a position offset from the base portion of the fine hollow protruding tool, in a direction toward the tip portion, by 2% or greater than the height of the fine hollow protrusion. Fischer teaches a fine hollow protruding tool (injection tip 100) including a fine hollow protrusion (micro-needle 108’’; Figures 2E-2F) having an opening portion (lumen 128’’) arranged at a position offset from a center of a tip portion (tip 126’’) of the fine . 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Simmers et al. (WO 2015/009524, IDS 09/28/18 Cite No. 20) in view of Yamazoe (WO 2016/039333, with citations from US 2017/0259053, 371 of the PCT). 
Regarding claim 38, modified Simmers teaches the fine hollow protruding tool according to claim 26. Modified Simmers fails to explicitly teach the fine hollow protrusion has a plurality of the opening portions at positions offset from the center of the tip portion. Yamazoe teaches a fine hollow protruding tool (puncture device 10) including a fine hollow protrusion (bladed drug supply member 30B; Figures 6A-6C) having a plurality of the opening portions (opening ends 34) at positions offset from the center of the tip portion (blade portion 36; Figure 6C). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the fine hollow protrusion of the fine hollow protruding tool of Simmers to have a plurality of opening portions offset from the center of the tip portion based on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783 
/KEVIN C SIRMONS/            Supervisory Patent Examiner, Art Unit 3783